Exhibit 99.1 News release via Canada NewsWire, Calgary 403-269-7605 Attention Business Editors: Claude Resources Inc. Intercepts 30.6 grams of gold per Tonne (Cut) Over 2.5 Meters True Width << "0.98 oz per tonne of gold over 8 feet" Toronto Stock Exchange Trading symbol - CRJ AMEX - CGR >> SASKATOON, Feb. 2 /CNW/ - Claude Resources Inc. (CRJ-TSX ; AMEX-CGR) today reports results from its January 2009 underground exploration program at the Company's Seabee Mine. Results include: << - 7.41 grams per tonne of Gold over 2.7 meters True Width (hole U09-602). - 30.60 grams per tonne of Gold over 2.5 meters True Width (hole U09-605). - 11.34 grams per tonne of Gold over 2.2 meters True Width (hole U09-606). - 10.61 grams per tonne of Gold over 2.6 meters True Width (hole U09-609). - 16.53 grams per tonne of Gold over 1.6 meters True Width (hole U09-610). Sequential drill results of this underground drill program from the 900 meter level drill station are as follows: HOLE FROM TO LENGTH MIDPOINT COORDINATES Au Au TRUE No. (m) (m) (m) (m) (g/T) (g/T) WIDTH (uncut) (cut) (m) NORTH EAST ELEV. U09-600 175.5 178.4 2.9 1178.6 1050.1 -600.4 0.01 0.01 1.0 U09-601 116.5 119.2 2.7 1178.4 1028.1 -536.2 1.15 1.15 1.4 U09-602 131.0 137.0 6.0 1180.2 1027.7 -560.0 7.41 7.41 2.7 U09-603 147.7 152.2 4.5 1184.5 1024.9 -583.2 2.84 2.84 1.7 U09-604 182.2 192.0 9.8 1181.3 1026.8 -623.6 0.03 0.03 2.6 U09-605 121.0 126.9 5.9 1188.2 999.1 -559.3 43.13 30.60 2.5 U09-606 165.8 174.5 8.7 1189.4 999.7 -612.3 59.19 11.34 2.2 U09-607 82.9 87.7 4.8 1203.0 973.6 -526.8 12.34 7.26 2.3 U09-608 146.7 157.0 10.3 1190.3 974.1 -595.4 10.88 6.05 3.4 U09-609 69.3 73.1 3.8 1201.2 948.1 -499.4 23.64 10.61 2.6 U09-610 81.3 84.0 2.7 1201.7 950.3 -517.8 18.28 16.53 1.6 >> Vice-President, Mining Operations, Philip Ng, P.Eng., stated that, "These results being reported today extend the high grade gold mineralization at Seabee Deep and represent a very positive start to our 2009 exploration programs at our Seabee and Madsen properties. In addition, the close proximity of this discovery to existing development means that it will positively impact head grade delivered to our central milling facility at the Seabee Mining Camp during 2009." In 2009, Claude Resources Inc. forecasts to produce from its satellite deposit at Santoy 7 as well as the Seabee Mine. In addition, the Company plans on continuing with an underground bulk sample program at Porky West and pending environmental approval and permits, to move Santoy 8 towards commercial production. Samples were assayed by Claude Resources Inc.'s non-accredited assay lab at the Seabee mine site. Duplicate check assays were conducted at site as well as at TSL Laboratories in Saskatoon. Results of the spot checks were consistent with those reported. Sampling interval was established by minimum or maximum sampling lengths and geological and/or structural criteria. Minimum sampling length was 0.3 meters while the maximum was 1.0 meter. 200 gram samples were pulverized until greater than 80% passes through 200 mesh screen. 30 gram pulp samples were then analyzed for gold by fire assay with gravimetric finish (0.01 grams per tonne detection limit). A top cut of 50 grams per tonne was used to determine cut grades. Brian Skanderbeg, P.Geo., Vice President Exploration, Qualified Person, has reviewed the contents of this news release for accuracy. Claude Resources Inc. is a public company based in Saskatoon, Saskatchewan, whose shares trade on the Toronto Stock Exchange (TSX-CRJ) and the American Stock Exchange (AMEX-CGR). Claude is a gold exploration and mining company. The Company also owns producing oil and natural gas assets.
